DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 1 ( in the reply filed on 11/23/2021 is acknowledged. Non-elected Species 2-9 (figures 8-15; claims 4-9) are withdrawn from consideration. The traversal is on the ground(s) that “Applicant submit that the search and examination of all the claims may be made without serious burden”.  
This is not found persuasive because applicant merely argues “the search and examination of all the claims may be made without serious burden”, but does not provide any evidence or explanation to show how and why the search and examination of all the claims may be made without serious burden. In this case, the species are independent or distinct because the different species have mutually exclusive characteristics for each identified species. Each species discloses an embodiment of hater with specific design, such as Species 1 having heater 65 may include a wire coil heater 61 having electrical leads 26 extending therefrom to an interface 74 of the first section 70, the wire coil 61 contacts an end surface 63 of the body 50, which is not required in other Species; Species 2 having a heater 65 that includes a surface planar heater 62 that contacts a planar end surface 63 of the cylindrical body 50 and has electrical leads 26 extending therefrom to an interface 74; Species 3 having a heater 65 Species 4 having the heater 65 may include a coil heater 170 that is wrapped about the circumference of the cylindrical body 50; Species 5 having the heater 65 may include a conformal, planar surface heater 172 that is in contact with a portion of an outer circumference of the cylindrical body 50;  Species 6 having the heater 65 may include a conformal ring surface heater 174 that extends completely around the circumference of the cylindrical body 50; Species 7 having the heater 65 may include an inductive coil heater 175 that does not contact a surface of the cylindrical body 50; Species 8 having the first section 70 may include the tubular body 52 and a heater 65, the heater may be a heater coil 80 inserted into the hollow core 54 of the tubular body 52; Species 9 having the first section 70 may include the tubular body 52 and a heater 65, the heater may be a surface planar heater 82 inserted into the hollow core 54 of the tubular body 52. In addition, these species are not obvious variants of each other based on the current record.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (CN 103960783A) (cited in IDS).
Regarding claim 1, Liu teaches an apparatus (apparatus; see the annotation of fig.1), comprising: 
a body of pre-vapor formulation (tobacco gel 1 and metal casing 2; fig.1) configured to be contained within a reservoir [Examiner’s note: Tobacco gel 1 and metal casing 2 can be contained within any reservoir that large enough to fill the tobacco gel 1 and metal casing 2.], the body of pre-vapor formulation (tobacco gel 1 and metal casing 2) being a body of gel formulation [Examiner’s note: Tobacco gel 1 and metal casing 2 comprising tobacco gel 1 that is a body of gel formulation.]; and 
a surface heater (heating element 4) in contact with a surface of the body of gel formulation (tobacco gel 1 and metal casing 2) (See para.[0037] of translation “make the metal casing 2 and the heating element 4 electrodes in contact”), the surface heater (heating element 4) being configured to heat the body of gel formulation to form a vapor (see para.[0037] “The switch of the heating element 4 in the smoking device is turned on, and the metal casing 2 is heated to dry the inner tobacco gel 1 to generate smoke, which is carried out from the opening of the metal casing 2 with the suction air flow.”).

    PNG
    media_image1.png
    206
    554
    media_image1.png
    Greyscale

Regarding claim 10, Liu teaches an e-vaping device (e-vaping device; see the annotation fig.1), the e-vaping device comprising: 
a first section (apparatus; see fig.1), the first section including the apparatus of claim 1 (see the rejection in claim 1); and 
a second section (second section; see the annotation of fig.1), the second section including, 
a power supply (power supply; see the annotation of fig.1), the power supply configured to supply electrical power to the surface heater [Examiner’s note: Power supply shown on fig.1 is a battery, hence the battery is configured to supply electrical power to the heating element 4 to operate the e-vaping device], and 
control circuitry (switch; see para.[0037] “The switch of the heating element 4 in the smoking device is turned on, and the metal casing 2 is heated to dry the inner tobacco gel 1 to generate smoke, which is carried out from the opening of the metal casing 2 with the suction air flow.”) configured to control a supply of the electrical power to the surface heater [Examiner’s note: The dictionary definition of “circuitry” is the components of an electric circuit. Hence, the switch of heating element 4 is a control circuitry to control a supply of the electrical power the heating element 4.]

Regarding claim 11, Liu teaches the first and second sections include respective interfaces (interface 1 and interfere 2; see the annotation of fig.1), the interfaces being configured to couple the first section and the second section together, the interfaces being further configured to electrically couple the surface heater to the power supply [Examiner’s note: As shown fig.1, the first section (apparatus) and the second section are coupled together. Inherently, there are interfaces of the first section and the second section being configured to couple together. Since the power supply in the second section configured to supply power to the heating element in the first section, the interfaces being further configured to electrically couple the surface heater to the power supply.]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Liu and Maas (US 2015/0164143). 
Regarding claim 2, Liu does not explicitly teach the body of gel formulation is a cylindrical body of gel formulation.
However, Maas teaches the same field of endeavor of comprising an e-vaping device (See fig.1), comprising 
a first section (simulation mouthpiece 20; fig.1) including a body of formulation in is a cylindrical body of formulation (See fig.2 and para.[0026] “the container 281 is in a substantially cylindrical shape, and a liquid or a gel having liquidity of approximately 0.3 to 2.0 ml can be injected into the container 281.” Hence the liquid or gel in the cylindrical container is also in cylindrical shape.)

    PNG
    media_image2.png
    672
    475
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    508
    474
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the shape of body of gel formulation and the container of Liu with a cylindrical shape container so that the gel injected in the container is also cylindrical as taught by Maas, in order to provide a shape of vaping formulation to maximized the volume of the formulation. Since applicant has not disclosed that the body of gel formulation with cylindrical shape solves any stated problem or is for any particular purpose, it would be an obvious matter of design choice to form the body of gel formulation and the container in cylindrical shape.

Regarding claim 3, Liu does not explicitly teach the surface heater is a wire coil heater 
However, Maas teaches the same field of endeavor of comprising an e-vaping device (See fig.1), comprising 
(simulation mouthpiece 20; fig.1) including a surface heater (heating element 1; fig.4, and see fig.2 and para.[0038] “the vaporizer 10 includes a shell 11, a heating element 1 mounted inside the shell 11.” The heating element 1 is located in simulation mouthpiece 20), and the surface heater is a wire coil heater (See fig.4, heating element 1 is a wire coil heater.)

    PNG
    media_image4.png
    660
    457
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to replace the heater of Liu with a wire coil heater as taught by Maas, in order to provide a desired type and shape of heater for heating the vapor formulation. Since applicant explicitly discloses the type and the shape of the heater could be varied, it would be an obvious matter of design choice to apply wire coil heater in the e-vaping device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRIS Q LIU/Examiner, Art Unit 3761